Case 2:19-cv-00702-TFM-C Document 59 Filed 09/16/21 Page 1 of 5                       PageID #: 552




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


SECURITIES AND EXCHANGE                        :
COMMISSION,                                    :
                                               :
       Plaintiff,                              :
                                               :
v.                                             :        CIVIL ACTION NO. 2:19-cv-702-TFM-C
                                               :
JAMES WALLACE NALL, III,                       :
                                               :
       Defendant.                              :

        FINAL JUDGMENT AS TO DEFENDANT JAMES WALLACE NALL, III

       The Securities and Exchange Commission having filed a Complaint and First Amended

Complaint and Defendant James Wallace Nall, III, having entered a general appearance; consented

to the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry

of this Final Judgment without admitting or denying the allegations of the Complaint and First

Amended Complaint (except as to jurisdiction and except as otherwise provided herein in

paragraph IV); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant James

Wallace Nall, III, is permanently restrained and enjoined from violating, directly or indirectly,

Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]

and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national securities

exchange, in connection with the purchase or sale of any security:



                                             Page 1 of 5
Case 2:19-cv-00702-TFM-C Document 59 Filed 09/16/21 Page 2 of 5                        PageID #: 553




       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person, by:

               (i) buying or selling a security of any issuer, on the basis of material nonpublic

                   information, in breach of a fiduciary duty or other duty of trust or confidence

                   that is owed directly, indirectly, or derivatively, to the issuer of that security or

                   the shareholders of that issuer, or to any other person who is the source of the

                   information; or

               (ii) by communicating material nonpublic information about a security or issuer, in

                   breach of a fiduciary duty or other duty of trust or confidence, to another person

                   or persons for purposes of buying or selling any security.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant James

Wallace Nall, III’s, officers, agents, servants, employees, and attorneys; and (b) other persons in

active concert or participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant James Wallace Nall, III, is

prohibited from acting as an officer or director of any issuer that has a class of securities that are



                                             Page 2 of 5
Case 2:19-cv-00702-TFM-C Document 59 Filed 09/16/21 Page 3 of 5                     PageID #: 554




registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 781] or that is required to file

reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant James

Wallace Nall, III, shall pay a civil penalty in the amount of $220,625.84 to the Securities and

Exchange Commission pursuant to Section 21(d)(3) and 21A of the Exchange Act [15 U.S.C. §

78u(d)(3) and 78u-1]. Defendant James Wallace Nall, III, shall make this payment within thirty

(30) days after the entry of this Final Judgment.

       Defendant James Wallace Nall, III, may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant James Wallace Nall, III, may also pay by

certified check, bank cashier’s check, or United States postal money order payable to the Securities

and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; James Wallace Nall, III, as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant James Wallace Nall, III, shall simultaneously transmit photocopies of evidence

of payment and case identifying information to the Commission’s counsel in this action. By

making this payment, Defendant James Wallace Nall, III, relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to Defendant James

                                            Page 3 of 5
Case 2:19-cv-00702-TFM-C Document 59 Filed 09/16/21 Page 4 of 5                      PageID #: 555




Wallace Nall, III. The Commission shall send the funds paid pursuant to this Final Judgment to

the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures that are authorized by law, including the Federal Debt Collection Procedures

Act, 28 U.S.C. § 3000, et seq., and moving for civil contempt for the violation of any Court orders

that are issued in this action. Defendant James Wallace Nall, III, shall pay post-judgment interest

on any delinquent amounts that are due after thirty (30) days of the entry of this Final Judgment,

pursuant to 28 U.S.C. § 1961.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant James Wallace Nall, III, and

further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts due by

Defendant James Wallace Nall, III, under this Final Judgment or any other judgment, order,

consent order, decree or settlement agreement entered in connection with this proceeding, is a debt

for the violation by Defendant James Wallace Nall, III, of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. §523(a)(19).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                            Page 4 of 5
Case 2:19-cv-00702-TFM-C Document 59 Filed 09/16/21 Page 5 of 5   PageID #: 556




      DONE and ORDERED this 16th day of September 2021.

                                     /s/ Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE




                                   Page 5 of 5
